DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 September 2022 has been entered.
 
This a response to Applicant’s amendment filed on 02 September 2022, wherein: 
Claims 1-8 are amended.
Claims 1-8 are pending.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claims 1, 4, 7, and 8 are inconsistently formatted.  In particular, some limitations end with commas and other limitations end with semi-colons.  Uniformity is recommended.  It is noted that standard practice is to use semi-colons.
Claim 5 has been amended recite “the control unit is further configured to control of the first device”.  This is grammatically incorrect.  The term “of” should be removed.
Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus objected to under the same rationale.
Appropriate correction is required.

Claim Interpretation
The text of those sections of Title 35, U.S. Code 112(f) not included in this action can be found in a prior Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a first wireless communication interface configured to obtain physiological information of the subject and physiological information of a non-subject” in claim 1.
“a control unit configured to control at least one of the first device and the second device” in claim 1.
“the control unit is further configured to: evaluate a mental state of the subject and a mental state of the non-subject based on the physiological information” in claim 1.
“the control unit is further configured to: based on a result of evaluating the mental states, control the first device using the second wireless communication interface to give the presentation to induce the behavior of the subject or control the second device using the second wireless communication interface to instruct the first device to give the presentation” in claim 1.
“the control unit is further configured to calculate a change over time of a stress index indicating the mental state” in claim 1.
“the control unit is further configured to calculate a change over time of a stress index indicating the mental state” in claim 2.
“the control unit is further configured to change at least one of the presentation given by the first device and the presentation given by the second device” in claim 3.
“the first wireless communication interface is further configured to obtain behavior information of the subject” in claim 4.
“the control unit is further configured to evaluate whether the subject has performed a predetermined target behavior, based on the behavior information of the subject” in claim 4.
“the control unit is further configured to control the first device to give a presentation to raise a motivation of the subject to perform the target behavior” in claim 4.
“the control unit is further configured to control of the first device to give a presentation to stop behavior induction of the subject” in claim 5.
“the control unit is further configured to control the second device to notify the non-subject of stop of the behavior induction” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code 112(b) not included in this action can be found in a prior Office action.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a first wireless communication interface configured to obtain physiological information of the subject and physiological information of a non-subject” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the originally filed disclosure is silent regarding “a wireless first communication interface configured to obtain physiological information of the subject and physiological information of a non-subject.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitations “a control unit configured to control at least one of the first device and the second device through the second wireless communication interface based on the physiological information of the subject obtained and the physiological information of the non-subject obtained”, “the control unit is further configured to: evaluate a mental state of the subject and a mental state of the non-subject based on the physiological information” in claim 1, “the control unit is further configured to: based on a result of evaluating the mental states, control the first device using the second wireless communication interface to give the presentation to induce the behavior of the subject or control the second device using the second wireless communication interface to instruct the first device to give the presentation” in claim 1, and “the control unit is further configured to calculate a change over time of a stress index indicating the mental state” in claim 1, “the control unit is further configured to calculate a change over time of a stress index indicating the mental state” in claim 2, “the control unit is further configured to change at least one of the presentation given by the first device and the presentation given by the second device” in claim 3, “the control unit is further configured to evaluate whether the subject has performed a predetermined target behavior, based on the behavior information of the subject” and “the control unit is further configured to control the first device to give a presentation to raise a motivation of the subject to perform the target behavior” in claim 4, “the control unit is further configured to control of the first device to give a presentation to stop behavior induction of the subject” in claim 5, and “the control unit is further configured to control the second device to notify the non-subject of stop of the behavior induction” in claim 6 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Para. 100 of the specification identifies that control unit has been implemented with a software program in the disclosed embodiments, but that the control unit may be implemented with dedicated hardware (which are not disclosed).  Thus, for a computer-implemented 35 U.S.C. 112(f) claim limitation, the specification must disclose an algorithm for performing the claimed specific computer function, or else the claim is indefinite under 35 U.S.C. 112(b).  See MPEP 2181(II)(B). The disclosure, at best, merely recites that these functions are performed in results-based language without providing the necessary description of the steps, calculations, or algorithms necessary for the computer to perform the claimed functions.  For instance, pointing back to para. 100, the control unit is disclosed to be implemented with a software program or dedicated hardware, but neither the software program nor the “dedicated hardware” are disclosed.  Additionally, the specification recites that a control unit includes an evaluating unit configured to evaluate a mental state of each of the subject and the non-subject (see at least para. 8), but does not disclose how a mental state is evaluated by the claimed invention other than being based on physiological information.  For instance, para. 44 discusses calculating a heart rate and a heart rate variability and recites that mental states are evaluated from the obtained heart rate information with para. 45 merely reciting that one or more of the indices above are used to evaluate the stress states of the preschool child and the mother without providing a disclosure of analyzing the indices to identify stress states nor relating the heart rate information to mental states, including incorporating contextual information to rule out false positives or false negatives.  Thus, the disclosure fails to provide sufficient description for the bases upon on which all other functions of the control unit are derived from.  Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Claim limitation “the determining unit changes at least one of the content of control of the first device and the content of control of the second device” in claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Claim limitation “the first wireless communication interface is further configured to obtain behavior information of the subject” in claim 4 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the originally filed disclosure is silent regarding “the first wireless communication interface further configured to obtain behavior information of the subject.”  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 8 recites the limitation "the second wireless communication interface" twice in lines 16-18.  There is insufficient antecedent basis for this limitation in the claim.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1-8, the disclosure fails to provide sufficient written description for “controlling at least one of a first device and a second device based on the physiological information of the subject obtained and the physiological information of the non-subject obtained, the first device giving a presentation to induce a behavior of the subject and the second device being used by the non-subject to input induction information to give the presentation to the first device, wherein the controlling includes: evaluating a mental state of the subject and a mental state of the non-subject based on the physiological information of the subject obtained and the physiological information of the non-subject obtained; and wherein the first device gives the presentation to the subject based on the induction information input by the non-subject using the second device or changes the presentation to the subject irrespective of whether or not the induction information has been input, and the second device suggests changing the presentation given by the first device or presents, to the non-subject, information on changing the presentation given by the first device to induce the behavior of the subject” in claims 1, 7, and 8, “based on the physiological information, the control unit is further configured to calculate a change over time of a stress index indicating the mental state, and out an evaluation result that the mental state represents a stressed state when a value of the stress index is larger than a threshold for a predetermined time or a predetermined number of times” in claim 2, “the control unit is further configured to change at least one of the presentation given by the first device and the presentation given by the second device” in claim 3, “the control unit is further configured to evaluate whether the subject has performed a predetermined target behavior, based on the behavior information of the subject” and “the control unit is further configured to control the first device to give a presentation to raise a motivation of the subject to perform the target behavior” in claim 4, “the control unit is further configured to control of the first device to give a presentation to stop behavior induction of the subject” in claim 5, and “the control unit is further configured to control the second device to notify the non-subject of stop of the behavior induction” in claim 6 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, para. 100 recites that the control unit is implemented with a software program or dedicated hardware, but neither the software program nor the “dedicated hardware” are disclosed.  Additionally, the specification recites that a control unit includes an evaluating unit configured to evaluate a mental state of each of the subject and the non-subject (see at least para. 8), but does not disclose how a mental state is evaluated by the claimed invention other than being based on physiological information.  For instance, para. 44 discusses calculating a heart rate and a heart rate variability and recites that mental states are evaluated from the obtained heart rate information with para. 45 merely reciting that one or more of the indices above are used to evaluate the stress states of the preschool child and the mother without providing a disclosure of analyzing the indices to identify stress states nor relating the heart rate information to mental states, including incorporating contextual information to rule out false positives or false negatives.  Thus, the disclosure fails to provide sufficient description for the bases upon on which all other functions of the controlling are derived from.  Dependent claims 2-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 2, for the same reasoning as identified above with respect to evaluating a mental state in independent claim 1, the disclosure fails to provide sufficient written description for “wherein based on the physiological information, the processor is further configured to calculate a change over time of a stress index indicating the mental state, and outputs an evaluation result that the mental state represents a stressed state when a value of the stress index is larger than a threshold for a predetermined time or a predetermined number of times” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  Dependent claims 3-6 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 3, the disclosure fails to provide sufficient written description for “when the processor is further configured to output an evaluation result that at least the non-subject is in a stressed state, the determining unit changes at least one of the content of control of the first device and the content of control of the second device” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at para. 52 which merely examples changing content of control in results-based language.    


Regarding claim 4, the disclosure fails to provide sufficient written description for “wherein the first wireless communication interface is further configured to obtain behavior information of the subject, the control unit is further configured to evaluate whether the subject has performed a predetermined target behavior, based on the behavior information of the subject obtained by the first communication interface, and when the control unit outputs an evaluation result that the subject has not performed the target behavior and that the non-subject is in a stressed state, the control unit is further configured to control the first device to give a presentation to raise a motivation of the subject to perform the target behavior” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure is silent regarding how the evaluating unit evaluates whether the subject has performed a predetermined target behavior nor how the control unit is further configured to control the first device to give a presentation to raise a motivation of the subject to perform the target behavior.  It merely provides conclusory statements that they do.  See, for example, at least para. 53 and 54.  Thus, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.    

Regarding claim 5, the disclosure fails to provide sufficient written description for “when the processor outputs an evaluation result that the subject is in a stressed state, the processor is further configured to change at least the content of control of the first device to a control to give a presentation to stop behavior induction of the subject” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, the most disclosure is found at para. 55 which merely examples changing content of control in results-based language.  Dependent claim 6 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale.

Regarding claim 6, the disclosure fails to provide sufficient written description for “when the content of control of the first device is changed to the control to give the presentation to stop the behavior induction of the subject, the processor is further configured to change the content of control of the second device to a control to notify the non-subject of stop of the behavior induction” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, these functions are merely recited to be performed in results-based language without providing the steps, calculations, or algorithms necessary to perform the claimed functionalities.  For instance, there is no indication of identifying that the behavior induction is actually stopped. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without including additional elements that are sufficient to amount to significantly more than the judicial exception itself.  
The claims are directed to products and a method which fall under the four statutory categories (STEP 1: YES).
The independent claims recite obtaining physiological information of the subject and physiological information of a non-subject; based on the physiological information of the subject obtained and physiological information of the non-subject obtained, giving a presentation to induce a behavior of the subject while the non-subject inputs induction information to give the presentation, including: evaluating a mental state of the subject and a mental state of the non-subject based on the physiological information of the subject obtained and the physiological information of the non-subject obtained; and wherein the presentation is given to the subject based on the induction information input by the non-subject or the presentation to the subject is changed irrespective of whether or not the induction information has been input, and suggesting changing the presentation given or presenting, to the non-subject, information on changing the presentation to induce the behavior of the subject.  The dependent claims further recite wherein based on the physiological information, calculate a change over time of a stress index indicating the mental state, and output an evaluation result that the mental state represents a stressed state when a value of the stress index is larger than a threshold for a predetermined time or a predetermined number of times; wherein, when an evaluation result indicating that at least the non-subject is in a stressed state is output, change at least one of the presentations given; or obtaining behavior information of the subject, evaluating whether the subject has performed a predetermined target behavior, based on the behavior information of the subject obtained, and when an evaluation result is output that the subject has not performed the target behavior and that the non-subject is in a stressed state, give a presentation to raise the motivation of the subject to perform the target behavior; or when an evaluation result is output that the subject is in a stressed state, give a presentation to stop behavior induction of the subject; wherein the presentation to stop behavior induction of the subject is given, notify the non-subject of stop of the behavior induction.  The claimed process of inducing behavior of a subject amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) as it is merely following rules or instructions by collecting information, analyzing the information, and outputting the results of the collection and analysis in an iterative fashion.  The process also amounts to the abstract idea grouping of mental processes as the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with aid of pen and paper but for the recitation of generic computer components.  Therefore, the claim recites a judicial exception. (STEP 2A, PRONG 1: YES). 
This judicial exception is not integrated into a practical application because the claim does not include additional elements that are sufficient to integrate the exception into a practical application under the considerations set forth in MPEP 2106.04(d). Such considerations include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a system (claim 1), a first wireless communication interface (claim 1), a second wireless communication interface (claim 1), a first device (claims 1, 7, and 8), a second device (claims 1, 7, and 8), a control unit (claim 1), wireless communication (claims 7 and 8), a non-transitory computer-readable recording medium for use in a computer (claim 8), a computer program (claim 8), the second wireless communication interface (claim 8) is not sufficient to impart patentability to the method performed.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  For instance, none of the elements recited the method claims are recited to be actively performing any step of the method.  Thus, the method is construed to be entirely performed by a human.  See also, for example, at least Fig. 1 and 2 which illustrate the components as either non-descript black boxes or stock symbols in a conventional arrangement, and at least para. 99-104 of the specification which identify that none of the elements are particular or necessary to implement the claimed process.  For instance, at least para. 99 explicitly identifies that any combination of systems, methods, integrated circuits, computer programs, and recording media may be used to implement the claimed invention.  The claims do not recite any limitations that improve the functionality of the computer system because the claimed evaluating and calculating are merely performing the steps of processing data but are not tied to improving any functionality of the computer system.  Additionally, the claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. The system is merely recited to be used, not improved. For instance, the first and second wireless communication interface merely add insignificant extra solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Thus, the components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition. For instance, while the independent claims recite that the claimed invention is for inducing a behavior of a subject, the claims are silent regarding any specific treatment or prophylaxis for any specific disease or medical condition.  This is further exacerbated by at least para. 99 which explicitly identifies that any combination of systems, methods, integrated circuits, computer programs, and recording media may be used to implement the claimed invention.  Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the considerations set forth in MPEP 2106.05. Such considerations include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
As identified in Step 2A, Prong 2, above, the claimed process does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  Although the claims recite components (identified in Step 2A, Prong 2, above) for performing at least some of the recited functions, these elements are recited at a high level of generality and are not tied to performing any of the steps of the claimed method.  This is at least evidenced by the manner in which this is disclosed that indicates that Applicant believes that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a) as identified in Step 2A, Prong 2, above.  Furthermore, this also evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).   The lack of improvement to the computer or other technology is evidenced by the lack of incorporation of specific rules which enable the automation of a computer-implemented task that previously could only be performed subjectively by humans, as was the case in McRO, Inc. v. Bandai Namco Games America Inc. (837 F.3d 1299, 120 U.S.P.Q.2d 1091 (Fed. Cir. 2016)).  For instance, at least para. 99 explicitly identifies that any combination of systems, methods, integrated circuits, computer programs, and recording media may be used to implement the claimed invention.  Viewed as a whole, these additional claim elements do not provide meaningful limitation to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea of itself (STEP 2B: NO).  Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102 and 103
Regarding the prior art of record, some elements of the claims are taught by the prior art of record {in particular, Seiko Epson (US 2018/0024621) cited by Applicant, and Nizan (US 2003/0149344), Kissoon et al. (US 8,523,571), and Jang et al. (US 2014/0234815)}, they do not teach all of the elements nor is there sufficient motivation to combine these references under 35 USC 103.

Response to Arguments
Applicant's arguments filed 02 September 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the non-compliant IDS, Applicant asserts that a supplemental IDS including the English language translation of the non-patent literature document is submitted.
Examiner notes that while this supplemental obviates the first issue identified in the Office Action mailed 22 December 2021, it does not obviate the issue regarding a listing of references in the specification.  The list in the specification should be removed.

Regarding Applicant’s arguments against the objections to the claims, Applicant asserts that the claims have been amended to obviate these objections.
Examiner respectfully disagrees.  The amendments do not address all of the inconsistent formatting.  

Regarding Applicant’s arguments against the interpretations of the claims under 35 USC 112(f), Applicant asserts that claims 1 and 3 have been amended so that these claims can no longer be interpreted under 35 USC 112(f).
Examiner respectfully disagrees.  The amendments have maintained most of the interpretations and necessitated new interpretations.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(b) and 112(a), Applicant asserts that the claims have been amended to overcome these rejections.
Examiner respectfully disagrees.  The rejections have been updated to address the amendments to the claims.
The rejections stand.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/Examiner, Art Unit 3715     

/JAMES B HULL/Primary Examiner, Art Unit 3715